              Case 2:20-cv-00812-JCC Document 8 Filed 07/02/20 Page 1 of 3




 1                                                                          Hon. John C. Coughenour

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   NICHOLAS BARNARD,                     )
                                           )
10                   Plaintiff,            )                NO. 2:20-cv-00812-JCC
                                           )
11        vs.                              )                STIPULATION AND
                                           )                ORDER OF DISMISSAL
12   COLUMBIA DEBT RECOVERY, LLC dba       )
     GENESIS CREDIT MANAGEMENT, LLC,       )                NOTE ON MOTION CALENDAR
13                                         )
                                Defendant. )                July 2, 2020
14                                         )

15                                           STIPULATION

16           The parties, by and through undersigned counsel, hereby stipulate that Plaintiff’s claims

17   be dismissed with prejudice and without an award of fees or costs to any party. Additionally, the

18   parties stipulate that Defendant’s counterclaim be dismissed without prejudice and without fees or

19   costs to any party.

20           DATED July 2, 2020.

21    Mark Case                                         Anderson Santiago PLLC
      Attorney for Defendant                            Attorneys for Plaintiff
22

23    By /s/ Mark Case                                By /s/ T. Tyler Santiago
      Mark Case, WSBA #38589                          T. Tyler Santiago, WSBA #46004
                                                                                 Anderson | Santiago
     STIPULATION AND ORDER OF DISMISSAL WITH                                787 M AYNARD A VENUE S OUTH
     PREJUDICE (2:20-cv-00812-JCC) — 1                                          S EATTLE , WA 98104
                                                                                   (206) 395-2665
              Case 2:20-cv-00812-JCC Document 8 Filed 07/02/20 Page 2 of 3




 1

 2                                               ORDER

 3          This matter having come on for consideration on the foregoing Stipulation of the

 4   parties, the Court orders as follows:

 5          ORDERED, ADJUDGED and DECREED that Plaintiff’s claims are dismissed with

 6   prejudice and without an award of fees or costs to any party, and Defendant’s counterclaim is

 7   dismissed without prejudice and without an award of fees or costs to any party.

 8          IT IS SO ORDERED.

 9          DATED this ______ day of _______________, 2020.

10

11                                                        John C. Coughenour
                                                          United States District Court Judge
12
     Jointly presented by:
13
     Anderson Santiago PLLC
14   Attorney for Plaintiff

15   By /s/ T. Tyler Santiago___________
     T. Tyler Santiago, WSBA #46004
16   787 Maynard Ave. S.
     Seattle, Washington 98104
17   Telephone: (206) 395-2665

18   Mark Case
     Attorney for Defendant
19
     By s/ Mark Case
20   Mark Case, WSBA #38589
     PO BOX 30131
21   Spokane, WA 99223
     Telephone: (425) 890-2817
22

23


                                                                                Anderson | Santiago
     STIPULATION AND ORDER OF DISMISSAL WITH                               787 M AYNARD A VENUE S OUTH
     PREJUDICE (2:20-cv-00812-JCC) — 2                                         S EATTLE , WA 98104
                                                                                  (206) 395-2665
             Case 2:20-cv-00812-JCC Document 8 Filed 07/02/20 Page 3 of 3




 1                                          Certificate of Service

 2          I hereby certify that on July 2, 2020, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5

 6
                     T. Tyler Santiago        tyler@alkc.net
 7                   Jason D. Anderson        jason@alkc.net
                     Mark Case                markcaselaw@gmail.com
 8

 9
            I certify under penalty of perjury that the foregoing is true and correct.
10

11
            Executed at Seattle, Washington July 2, 2020.
12
                                                      /s/ T. Tyler Santiago    .




13                                                       T. Tyler Santiago

14

15

16

17

18

19

20

21

22

23


                                                                                    Anderson | Santiago
     STIPULATION AND ORDER OF DISMISSAL WITH                                   787 M AYNARD A VENUE S OUTH
     PREJUDICE (2:20-cv-00812-JCC) — 3                                             S EATTLE , WA 98104
                                                                                      (206) 395-2665
